Citation Nr: 0635877	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  96-48 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for prostate cancer to 
include as due to exposure to ionizing radiation.   



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1944 to October 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.                

The veteran's claim of service connection for a prostate 
condition was last previously denied in a rating decision in 
June 1992.  As such, finality attached to the claim, but 
subsequent to the June 1992, the regulations pertaining to 
claims based on ionizing radiation were changed, and prostate 
cancer was added to the listed of radiogenic diseases.  38 
C.F.R. § 3.311(b)(2) (2006).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when there 
is a change in law or regulation, after a prior final 
decision on a claim, and that change provides a new basis for 
establishing entitlement to the benefit, the claim is a new 
claim and not a claim to reopen.  Spencer v. Brown, 4 Vet. 
App. 283, 288-90 (1993).  Therefore, the claim of service 
connection for prostate cancer to include as due to exposure 
to ionizing radiation will be reviewed on the merits without 
regard to the finality of the rating decision in July 1992. 

Also, in March and April 1996, the veteran raised the issue 
of service connection for prostate cancer, secondary to 
cancer of the bladder, at the time, bladder cancer was not an 
adjudicated service-connected disability.  Since then in a 
rating decision in September 2002, the RO granted service 
connection for bladder cancer.  Thus the issue of service 
connection for prostate cancer, secondary to service-
connected bladder cancer, is referred to the RO for 
appropriate action. 




FINDING OF FACT

Prostate cancer, first manifested in 1993, was not shown to 
be present coincident service, prostate cancer was not the 
result of nonradiation injury suffered or disease contracted 
in service, prostate cancer was not manifested to a 
compensable degree within one year from the date of 
separation from service, prostate cancer is not subject to 
the presumption of service connection for veteran as a 
radiation-exposed veteran, prostate cancer is not due to in-
service exposure to ionizing radiation, and prostate cancer 
is not actually caused by ionizing radiation. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
prostate cancer may not be presumed to have been incurred in 
service on the basis of either the one-year presumption for a 
chronic disease or the presumption pertaining to a 
radiation-exposed veteran, and prostate cancer was not the 
result of exposure to ionizing radiation in service.  38 
U.S.C.A. §§ 1110, 1112, 5107(b), 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 38 C.F.R. § 3.311 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006),

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
VCAA notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice. 
The veteran does have the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

The RO provided the veteran post-adjudication VCAA notice by 
letters, dated in May 2003 and March 2006.  The veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
in service or event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notices included the general provisions for 
rating a disability and for the effective date of the claim. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini at 18 Vet. App. 112 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet.App. 473 (notice of the elements of the claim).

To the extent that the VCAA notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in June 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, the RO has 
obtained service records, VA and non-VA records, and 
developed the claim based on exposure to ionizing, which 
included a request for an advisory opinion.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his exposure to ionizing radiation 
in Operation CROSSROADS in 1946 resulted in prostate cancer. 

I. Law and Regulations
A. Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Where a veteran served 90 days or more during a period of war 
and cancer becomes manifest to a degree of 10 percent within 
one year from the date of separation from service, cancer may 
be presumed to be service-connected.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

B. Service Connection Based on Exposure to Ionizing Radiation

Service connection for a disability claimed as due to 
exposure to ionizing radiation in service can be established 
in any of three ways.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997). 

First, there are certain diseases that are presumptively 
service connected in a radiation-exposed veteran under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). The term 
radiation-exposed veteran means a veteran who, while serving 
on active duty, participated in a radiation-risk activity.  
The term radiation-risk activity includes participation in a 
test of a nuclear device, such as Operation Crossroads in 
1946.  38 C.F.R. § 3.309(d).  Prostate cancer is not a 
disease subject to this presumption.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d). 

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  The list of radiogenic diseases 
includes prostate cancer.  38 C.F.R. § 3.311(b)(2).

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  Combee v. Brown, 34 F.3d 1039, 1043-
44 (Fed. Cir. 1994).  



II. Factual Background

The service medical records, including the report of 
separation examination, contain no complaint, finding, or 
history of a prostate abnormality.

After service both VA and non-VA records, covering the period 
between 1978 and 1993, disclose that the veteran had benign 
prostate hypertrophy between 1987 and 1991.  In October 1993, 
prostate cancer established by biopsy was diagnosed. At the 
time, there was a fourteen year history of a prostate 
problem.  The diagnosis of prostate cancer was confirmed on 
VA examination in August 1997. 

In December 2002, the Defense Threat Reduction Agency (DTRA) 
confirmed that the veteran was present at Operation 
CROSSROADS, an atmospheric nuclear test at the Bikini Atoll 
in 1946.  At the time, he was assigned to the USS BOTTINEAU 
(APA 235).  

III. Analysis
A. Service Connection on a Nonradiation Basis

In determining whether prostate cancer is service-connected 
on a nonradiation basis, the evidence must show that it was 
the result of injury suffered or disease contracted in line 
of duty during service.  38 U.S.C.A. § § 1110, 1131.  This 
may be accomplished by affirmatively showing inception in 
service or through the statutory presumption of service 
connection for specific chronic diseases to include cancer, 
when cancer becomes manifest to a 10 percent degree or more 
within one year from date of separation from service.  38 
U.S.C.A. § 1112(a); 38 C.F.R. § 3.309(a).   

The record shows that prostate cancer was first clinically 
manifested to a degree of 10 percent or more and diagnosed on 
the basis of a biopsy in 1993 - more than 40 years after 
service.  At the time there was a fourteen history of a 
prostate problem, but a benign prostate condition was evident 
up to at least 1991.  In the absence of any evidence 
affirmatively showing prostate cancer coincident with service 
(the service medical records are negative for any prostate 
abnormality) and the lack of evidence of prostate cancer in 
the 40 year interval between the veteran's period of service 
and the manifestation of cancer, there is no positive 
evidence to link prostate cancer to service by direct 
incurrence or by the one-year presumptive period for cancer 
as a chronic disease.  

As the preponderance of the evidence is against the claim, 
considering 38 U.S.C.A. § 1112(a) and 38 C.F.R. § 3.309(a), 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

B. Service Connection Due to Exposure to Ionizing Radiation 
1. Presumptive Service Connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d)

Although the veteran qualifies as a radiation-exposed because 
he was involved in radiation-risk activity, that is, the 
participation in Operation CROSSROADS, a test of a nuclear 
device, prostate cancer is not on the list of specific 
diseases subject to presumptive service connection under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), pertaining to 
diseases specific to radiation-exposed veterans.  As the 
presumption of service connection does not apply to prostate 
cancer, there is no legal basis to relate prostate cancer to 
exposure to ionizing radiation under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  

As the preponderance of the evidence is against the claim, 
considering 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

2. Service Connection under 38 C.F.R. § 3.311

Prostate cancer is a radiogenic disease under 38 C.F.R. § 
3.311.  In accordance with 38 C.F.R. § 3.311, in August 2003, 
the RO requested a dose estimate from the appropriate office 
of the Defense Department, that is, Defense Threat Reduction 
Agency (DTRA), to determine the amount of ionizing radiation 
the veteran was exposed to. 

In March 2006, the DTRA reported that the revised radiation 
dose estimate, following the recommendations of a May 2003 
report by the National Academy of Sciences, for the veteran 
were: total external gamma dose equivalent of 0.3 rem with an 
upper bound of external gamma dose equivalent (revised) of 
0.7 rem; total external neutron dose equivalent of 0.0 rem 
with an upper bound external neutron dose equivalent 
(revised) of 0.0 rem; and upper bound committed dose 
equivalent to the prostate (revised) of 0.000 rem.  

In May 2006, in accordance with 38 C.F.R. § 3.311, the RO 
forwarded the case to the Director of the Compensation and 
Pension Service, who requested an opinion from the Under 
Secretary for Health as to the relationship between the 
veteran's prostate cancer and his exposure to ionizing 
radiation during service.  In the request, the information 
included the dose assessment, the veteran's his age at the 
time of his exposure, his employment history, his history of 
bladder cancer, as well as the time between exposure and the 
initial diagnosis of prostate cancer.  

In May 2006, the VA's Chief Public Health and Environmental 
Hazards Officer and a physician responded to the opinion 
request. Citing scientific literature and a study concerning 
the medical effects of exposure to ionizing radiation, the VA 
physician calculated that the probability of causation was 
less than one percent.  In light of the above, the VA 
physician expressed the opinion that it was unlikely that the 
veteran's prostate cancer was attributable to exposure to 
ionizing radiation in service.

In May 2006, in an Advisory Opinion in accordance with 38 
C.F.R. § 3.311, the Director of the Compensation and Pension 
Service, citing the medical opinion from the Under Secretary 
for Health and a review of the evidence in its entirety, 
expressed the opinion that there was no reasonable 
possibility that the veteran's  prostate cancer resulted from 
radiation exposure in service.  

To the extent that the veteran relates prostate cancer to 
exposure to ionizing radiation during service, where, as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a lay person is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
his statements to the extent that he relates prostate cancer 
to exposure to ionizing radiation during service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates prostate cancer to exposure to 
ionizing radiation during service, the preponderance of the 
evidence is against the claim, considering 38 C.F.R. § 3.311, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

3. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)

As for evidence of actual, direct causation between the 
veteran's exposure to ionizing radiation and prostate cancer, 
there is none.  Moreover, the list of radiogenic diseases in 
38 C.F.R. § 3.311 represents sound scientific and medical 
evidence of only a significant statistical association 
between the listed diseases and exposure to radiation, not 
direct causation.  In essence, it lifts the burden of proving 
direct, actual causation, i.e., proving that exposure during 
service caused the disease that appeared many years later.  
On the present record, there is no medical evidence that 
prostate cancer was actually caused by exposure to ionizing 
radiation.  

For the above reasons, the preponderance of the evidence is 
against the claim that prostate cancer is in any way related 
to service, including the veteran's exposure to ionizing 
radiation during Operation CROSSROADS in 1946. 

ORDER

Service connection for prostate cancer to include as due to 
exposure to ionizing radiation is denied.

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


